Title: From John Adams to John Stockdale, 12 May 1793
From: Adams, John
To: Stockdale, John



Sir
Quincy near Boston May 12. 1793

Yesterday, I had the Pleasure of receiving our letter of the 16th of March.
My Son’s name is John Quincy Adams which you knew very well, so that by ushering the Pamphlet into the world in the Name of John Adams Esq. it still might pass for mine. I understand all this very well. Booksellers Policy!
All I have to Say is that I did not write Publicola nor any Part of it: if you wish to know whether my Son wrote it or not, you must write to him, who is a Councillor of Law in Boston, and as he has been taught both to read and write is capable of corresponding with you concerning his own affairs.
My "work on government" as you are pleased to call it, has been too much neglected by Britons and so much insulted by French men, Irish men and Americans, that it shall now either be consigned over to everlasting Oblivion or be transmitted to Posterity exactly as it is.
If you think you can make your Fortune by printing it you are very welcome to do it, but without my Corrections, Additions or Subtractions, except litterary or grammatical ones. I don’t mean to insist that you should printagain Capital for Capitol and all the other Blunders of the Press that a Boy in the lowest Form could correct. One alteration only I request in the Title Page and that is that it may be "A Defense of the Constitutions of Government of the United States of America against the Attack of MrTurgot in his letter to Dr. Prié dated the twenty–second day of March 1778 1779 or 1780.—I have not this letter, and cannot fill the blanks. You can do it. This alteration will be a full answer to every Sensible objection which I have ever read to the Work. It is not and never was intended for a general Defense of the American Constitutions. It is a Defense on the Point on which they were Attacked, and that only.
If Mr Copley is willing that the Picture should be put into the hands of any Artist you may name, I have no objection, and you may do as you please: but I own I should be much mortified to see such a Bijôu affixed to those Republican Volumes.
Mankind will in time discover, that unbridled Majorities, are as tyrannical and cruel as unlimited Despots. It is melancholly that so much precious Blood Should be made to flow before they will attend toFacts, Authorities and Reasoning, which amount to the full Conviction of mathematical Demonstration. But so it is. A King of France, and a Duke de la Rochfaucault were destined to die Martyrs to a miserable Cruelty of Ben. Franklin.
My kind Regards to Mrs Stockdale and / believe me to be, your hearty / well wisher and humble Servant
John Adams